 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDColchester Egg Farms,Inc. and Local 531, ServiceEmployees'International Union,AFL-CIO, Peti-tioner.Case 1-RC-13131November 4, 1974DECISION AND DIRECTION OF ELECTIONPursuant to a petition filed on February 1, 1974,by Petitioner with the Regional Director for Region1, seeking representation of a unit of the Employer'semployees, described below, a representation hearingwas held before Hearing Officer G. Rosalyn Johnsonon February 13, 1974. Thereafter, the Regional Di-rector for Region 1 transferred this proceeding to theBoard for a determination as to whether theEmployer's operations constitute agriculture withinthe meaning of section 3(f) of the Fair Labor Stan-dards Act (29 U.S.C.A. 203(f) ), as contended by theEmployer. Subsequently, the Employer filed a briefin support of its contention.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds they are free fromprejudicial error. They are hereby affirmed.The Board has considered the entire record in thiscase,including the brief, and makes the followingfindings:1.The Employer, a Connecticut corporation, isengaged in the processing and selling of eggs. Annu-ally it ships goods valued in excess of $50,000 fromitsFranklin, Connecticut, location to points locatedoutside the State of Connecticut and annually pur-chases supplies valuedin excessof $50,000 frompoints located outside the State of Connecticut. Wefind in agreement with the parties that the Employeris engaged in commerce and that it will effectuate thepolicies of the Act to assert jurisdiction herein.We find, contrary to the contention of the Em-ployer, that the employees sought by the Union arenot "agricultural laborer[s] " as defined in Section2(3) of the Act.'2.The labor organization involved claims to rep-resent certainemployees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) of the Act forthe following reasons:The Petitioner seeks to represent a unit of truckdri-vers and one mechanic engaged in the transportationof the Employer's product.' The Employer contendsSec. 2(3) exempts from the definition of "employee" "any individualem2ployed as an agricultural laborerThe duties of these drivers consists of picking up eggs from the Rytman-Alfieri Farms and transporting them to the Colchester plant,picking upeggs from the contract farms and transporting them to Colchester,haulingthat these individuals are "agricultural laborers," ex-empt from the Act's coverage by virtue of the defini-tion of "employees" contained in Section 2(3) of theAct.The Employer is owned by three individuals; 50percent of its stock is owned by Julis Rytman, 25percent by John Fedorowicz, and 25 percent byNicholas Alfieri. It is engaged in the processing andselling of eggs, some of which are produced by chick-ens on farms owned jointly and separately by Ryt-man and Alfieri.' The processing plant is on landowned by Rytman. None of the owners of Colchesterreceives a salary except Alfieri, whose time is devotedalmost exclusively to sales andsalespromotion of theprocessed eggs from Colchester. The eggs are sold tosupermarkets and other dealers. Colchester, in addi-tion to securing eggs for processing and sale from theRytman and Alfieri jointly and separately ownedfarms, also secures about 25 percent of its eggs fromcontract farms 4 In addition, at the time of the hear-ing, the Employer received about 10 percent of itstotal eggs for processing from farms in Maine.'The Employer's basic contention is that becauseAlfieri and Fedorowicz jointly own Colchester withRytman, and they separately and jointly own farmssupplying the eggs Colchester processes for market,Colchester is engaged in farming operations and thusits employees are individuals engaged in agricultureand are therefore exempt from the Act as agriculturallaborers.It is clear from the record that Colchester is jointlyowned by individuals who are engaged in farmingand their employees would normally be exempt un-der Section 2(3) of the Act. In the instant case, how-ever,we conclude that Colchester's operations inso-far as it involves the employment of truckdrivers andamechanic does not constitute agriculture as thatterm is used in section 3(f) of the Fair Labor Stan-dards Act (29 U.S.C.A. 203(f) )6Colchester secures 25 percent of its eggs from con-tract farms. It appears clear that the employees of theeggs for hatching to Fedorowicz'hatchery, and transporting processed eggsto customers of ColchesteriFedorowicz operates a hatchery on a farm owned by him which hatchesegfs suppliedby RytmanThese contract farms produce eggs frompoultry furnished by Rytmanand Alfieri5These were brown eggs acquiredto supply amarket demandThe recorddiscloses that the Employer was attempting to obviate the necessity of se-curing out-of-state eggs by buildingup its poultryflock so as to be able tomeet the brown egg market demand6Since 1947 the appropriation acts for the Board have regularly carried ander which provides that the term "agricultural laborer" shall be defined inaccordance with sec 3(f) of the Fair Labor StandardsAct (29 U S C A203(f))which reads in part as follows"Agriculture" includes farming in all its branches andincludes.any practicesperformedby a farmeror on a farmas an inci-dent to or in conjunction with such farming operations[Emphasissupplied I214 NLRB No. 64 COLCHESTER EGG FARMS, INC.contract farmers would fall within the Section 2(3)exemption of the Act. It is equally well settled thatthe truckdrivers employed to pick up eggs from thesecontract farms do not come within the exemption. Itis likewise clear that Colchester is engaged in the de-livery of processed eggs to various purchasers andthat this is accomplished through an established salesorganization of which Alfieri is the principal sales-person. In addition, the truckdrivers pick up and de-liver to Colchestereggsfrom 12 contract farms.These eggs are intermingled with those produced onthe Rytman-Alfieri farms.We conclude that, while Colchester is owned byindividuals who in their other operation may well beexempt from the Act by virtue of Section 2(3), theemployees employed by Colchester in the pickup anddelivery of eggs to and from Colchester, includingdeliveries to retail chains and other retail outlets, arenot exempt fromour Act.The fact that Colchester has maintained a salesforce for the disposal of its product, together with thefact that a substantial percentage of the eggs comesfrom contract farms and are intermingled with itsother eggs which the truckdrivers pick up and deliv-er, leads us to conclude that they are employees with-in the meaning of the Act.' Therefore, we shall assertjurisdiction in this case.'4.We find upon the entire record, including thestipulation of the parties, that the following employ-ees of the Employer constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:All truckdrivers and mechanics employed bythe Employer at its Franklin, Connecticut, loca-tion, excluding all other employees.[Direction of Election andExcelsiorfootnote omit-ted from publication.]CHAIRMAN MILLERAND MEMBERKENNEDY,dissent-ing:7 See Departmentof Labor's regulations29 CFR 780, 138, 147, 152, 167,169, 1728In arriving at this conclusion,we have given full effect to the UnitedStatesDepartment of Labor Regulations interpreting sec 3(f)of the FairLabor Standards Act (29 U S C A 203(f))Although, we recognize that theFifth, Eighth, and Ninth Circuit Courts of Appeals have refused to acceptthe Departmentof Labor's interpretationof sec 3(f) of the FLSA, we be-lieve that sound Government policy requires that we refrain from interpret-ing this legislation in a manner inconsistent with the expressed views of theAgency charged with the responsibility for administering that ActWe alsobelieve that,by following such a policy, we are giving full effect to thedirection by Congress that we define the term "agricultural laborer" in ac-cordance with sec 3(f) of the FLSAIn arriving at this conclusion,Member Fanning has accorded greatweight to the Department of Labor's interpretation of sec 3(f) of the FLSASeeBodineProduce Company,147 NLRB 832 at 840 (1964)613The majoritydecision ignores significant facts,governing statutory provisions, and judicial authorityconstruing those provisions. Its rationale has beenrepudiated consistently by court decisions.We be-lieve that the petition must be dismissed because itseeks an election among agricultural laborers,' andwe, therefore, dissent.The facts show that the individuals whom Peti-tioner would include in a bargaining unit are "agri-cultural laborers" and not employees within themeaning of Section2(3) of the Act. Theyare, there-fore, not covered by our Act and the Board is pre-cluded from directing an election in this case.Colchester Egg Farms, Inc., is engaged in a farm-ing operation and was formed solely to process andmarket the eggs produced by its farmer owners. Itsfacilities are not available to other egg producers.Colchester's owners, Julius Rytman, John Fedo-rowicz, and Nicholas Alfieri, individually and inpartnership, raise poultry for egg production. Theysupply their entire production to Colchester and con-trol and actively manage Colchester. None receives adividend and only Alfieri, who devotes substantiallyfull time to sales, receives a salary. Rytman individu-ally owns the real estate, owns the building whereColchester conducts its business, and owns theequipment.Rytman and Alfieri own all the eggs produced.There are 270,000 birds on egg-producing farmswhich Rytman owns. Rytman also rents farms underagreements with farm owners to grow birds ownedby him. Rytman has placed about 650,000 birds onsuch farms. About 225,000 of the birds are egg pro-ducing and 430,000 have not reached the layingstage. The latter remain on the farms until they areproductive at which time Rytman transfers them tofarms owned by him and Alfieri under the partner-ship name of Al-Ryt. The Al-Ryt farms have about300,000 birds. Rytman also has agreements withother "contract farms" to grow meat birds, a productwhich does not involve Colchester. Rytman ownsabout 360,000 meat birds under such arrangements.Rytman has total control over the placement andremoval of birds on his contract farms. He suppliesfood,10 water, and veterinary service to the birds andmakes all decisions as to their care. He communi-cates daily as to the condition of the birds and Ryt-man pays the farmer for services rendered to hisbirds.Fedorowicz operates a hatchery which receives allof its eggs from Rytman and Al-Ryt farms. After the9 Since 1946, Congress has added a rider to the bill governing the Board'sappropriations providing that no part of our appropriation shall be"used inconnection withbargaining units composed of agricultural laborers" asset forth in sec 3(f) of the FLSA10All feed consumed by the birds is produced by Rytman Grain 614DECISIONSOF NATIONALLABOR RELATIONS BOARDeggs are hatched, they are transferred to contractfarms, to Al-Ryt's egg-producing farms, or toRytman's meat poultry farms.Colchester processes Rytman's and Al-Ryt's eggsbefore they are sent to the hatchery as well as beforethey are sent to market. There is no charge for thisprehatchery processing.When it markets the eggs, itgives Rytman and Al-Ryt the market price, less theprocessing cost of about 10 cents a dozen. The Col-chester activity includes washing, spraying, candling,and grading the eggs and placing them in cartons.Of the eggs processed by Colchester, 90 percentare owned by Rytman and Al-Ryt, of which 25 per-cent come from chicks grown on contract farms. Col-chester does not process eggs for egg producers otherthan its owners.When necessary to meet customerneeds, Colchester purchases eggs from other sources.The bulk of the outside egg buying has been due to atemporary shortage of brown eggs, which Rytmanand Al-Ryt are now taking steps to produce.The truckdrivers whom Petitioner seeks to repre-sent spend about 40 percent of their time transport-ing eggs from the Rytman-owned or leased farms toColchester for processing. There is some delivery tothe hatchery, but the largest portion of the drivers'work is the delivery of processedeggsfrom Colches-ter to retail stores or egg distributors. The drivers alsooccasionally perform trucking work for Rytman orassist in egg processing at the Colchester plant.The courts have long recognized that raising ofpoultry and production of eggs are within the defini-tion of agriculture and the work performed by truck-drivers is "incident to or in conduction with" suchraising and the "preparation for market" and the"delivery to market" of the poultry products." Ourcolleagues err, we think, in failing to recognize thattheEmployer's operations are a totally integratedfarming operation. The truckdrivers are performing atransportation function related to the Employer'sfarming operation.The majority opinion of our colleagues simply ig-nores the court decisions which have held that indi-viduals performing work similar to the truckdriversand mechanics in this case are clearly agriculturallaborers under the standards prescribed by Congress.iiSec 3(f) of the FLSAdefines"agriculture"as follows"Agriculture"includes farming in all its branches and among otherthings includes the cultivation and tillage of the soil,dairying, the pro-duction, cultivation, growing, and harvesting of any agricultural or hor-ticultural commodities(including commodities defined as agriculturalcommodities in section[15(g) of the Agricultural Marketing Act, asamended]),the raising of livestock,bees, fur-bearing animals,or poul-try, and any practices (includingany forestryor lumbering operations)performed by a farmer or on a farm as an incident to or in conjunctionwith such farming operations,including preparation for market,deliv-ery to storage or to market or to carriers for transportation to market129 U S C A 203(f)]The statute's definition of "agriculture" exempts"farming in all its branches and among other thingsincludes . . . the raising of . . . poultry." It furtherencompasses "any practices," whether or not theyare farming practices, "performed by a farmer or ona farm as an incident to or in conjunction with suchfarming operations, including preparation for mar-ket, delivery to storage or to market or to carriers fortransportation to market." 12The Board has held thategg-processing,mainte-nance, and truckdriver employees working for anemployer who produced, processed, and sold eggswere exempt as agricultural laborers because the em-ployees' activities were incidental to and in conjunc-tionwith their employer's farming operation. SeeMcAnally Enterprise, Inc.,152 NLRB 527 (1965). Ourcolleagues do not follow theMcAnallycase here.They reason that the employees who handle or hauleggs or chickens lose their statutorily exempt statusas agricultural laborers because the chickens areplaced on contract farms. The courts have repeatedlyrejected this Board's attempt to compartmentalizewhat is essentially a total "farming" activity.McEI-rath Poultry Company v. N.L.R.B.,494 F.2d 518 (C.A.5, 1974);Abbott Farms, Inc. v. N.L.R.B.,487 F.2d904 (C.A. 5, 1973);N.L.R.B. v. Victor Rykebosch,Inc.,471F.2d 20 (C.A. 9, 1972);N.L.R.B. v. StrainPoultry Farms, Inc.,405 F.2d 1025 (C.A. 5, 1969). SeealsoWirtz v. Tyson's Poultry, Inc.,355 F.2d 255 (C.A.8, 1966);Mitchell v. Georgia Broiler Supply, Inc.,186F.Supp. 341 (D.C. Ga., 1960)."A principal decision under the Fair Labor Stan-dards Act, construing the agricultural definition, isstrikingly similar to this case. InWritz v. Tyson's12Farmers Reservoir & Irrigation Co vMcComb, 337 U S 755, 762-63(1949)U In fn8,supra,the majority suggests that we should refrain from inter-preting sec3(f) of the FLSAin a manner inconsistent with the views of theDepartment of Labor We note that said footnote is inconsistent with theview expressed by Member Fanning in the dissent inBodine Produce Com-pany,147 NLRB 832, in which he stated "While we agree with our col-leagues that great weight is to be accorded to the Labor Department's opin-ion for which we want utmost respect,in the final analysis we are chargedwith responsibility for our own jurisdictional determinations" [Emphasis sup-plied ]We, too, are unwilling to abdicate to the opinion of the Departmentof Labor for the Board is charged by Congress with ensuring that our ap-propriations are not "used in connectionbargaining units composed ofagricultural laborers " Indeed the Department of Labor's Interpretative Bul-letin for Title 29, part 780,recognizes that its interpretations are advisory asto those "matters which have not been determined by the courts"and thatthe "ultimate decisions on interpretations of the Act are made by thecourts."See secs.780.5 and 780.6.We note that the Department of Laborhas not revised in pertinent part its interpretation of the agricultural exemp-tion since 1961 Under these circumstances,the Department of Labor's 1961Interpretative Bulletin cannot be accorded the controlling weight given it bythe majorityIn our view,the above-cited decisions of the Fifth,Eighth, and NinthCircuit Courtsof Appeals are authorative decisions and should be followedWe have refrained from dissenting in earlier cases to afford the Board anopportunity to petition for certiorari in cases in which we have receivedadverse decisionsA majorityof the Board has been unwilling to file such apetition COLCHESTER EGG FARMS, INCPoultry, Inc., supra,Tyrson's Poultry, a subsidiary ofTyson'sFoods, processed and marketed eggs. Itgraded,handled,sized,candled,packed,and shippedeggs.It did not own any farms but obtained all of itseggs from a sister farmingcompany, Poultry Grow-ers, also a subsidiary of Tyson'sFoods. Twenty-sev-en percent of the eggs supplied to the processingplantwere grown by independent growers undercontract,whereby Poultry Growers furnished the in-dependent contractors with the birds(which PoultryGrowers continued to own)and supplied food andmedicine for the birds.PoultryGrowers paid thecontractors a price per bird for the service.The courtheld that all employees of the three corporations, in-cluding those working in the egg-processing plant,were engaged in a "single and completely integratedfarming operation."It said:We are hereconcernedwitha single and com-pletelyintegrated farming operation carried onand headed up by appelleesthrough theiraffili-ated corporation,PoultryGrowers, Inc. Asfound bytheDistrictCourt,the appellees arefarmers and are the ones who initiated the farm-ing operations here involved.Without appelleesthe independent growersarguablywould neverhave undertaken the initial and continuing costof acquiringthe birds and producingthe eggs.The contractgrowersmerely aid the appellees,whom the District Court found to bethe onesqualified to claim the agricultural exemption un-der the Act as to their employeesengaged in the"handling,cooling,grading,candlingand pack-ing" of eggs. [355 F.2d at 258]The court concluded that all of the egg-producingactivities, including that of thecontractfarmers, theegg raisingby Poultry Growers, andthe egg pro-cessing byTyson's Poultry,constituted a "self-sus-tained and operated entire`agricultural function' "and were thus exempt from coverageof the Fair La-bor StandardsAct. 355 F.2d at 261.The Court of Appeals for the Fifth Circuit fol-615lowed theTyson's PoultrydecisioninN.L.R.B. v.Strain Poultry Farms, supra,and held that raisingpoultry, whether by the employeror the independentgrower,was apart of the employer's "farming" oper-ation.The court further heldthat truckers whohauled chickencoopsto independent growers of theemployer'schickensand hauledthe chickens fromthe growers to market were exempt because the haul-ing activity,like the contract growing,was an integ-ralpart of the employer'sraisingof poultry. Thecourt of Appeals for the Ninth Circuit reached thesame conclusionin theRykeboschcase,supra.Thecourt held that the drivers who transportthe grownchickens to market are exempt.InAbbott Farms, Inc., supra,the Fifth Circuit ap-plied theStrainholding in finding employees of afeedmill and truckers hauling the feed to indepen-dent growers were exempt agricultural laborers be-cause the activities were all a part of the employer'sexempt poultryraising operation.AccordMcElrathPoultryCo., supra,involving both mechanics anddrivers.We cannot agree with our colleagues'conclusionthat,because someof Colchester's eggs are producedon contract farms,the drivers who pick upeggs fromthe contractfarms are not agriculturallaborers. TheBoard refuses to seeka definitiveanswer to the issuehere posed from the SupremeCourt. A majority ofthe Board has been unwilling to file a petition forcertiorari not withstanding adverse decisions inMc-Elrath Poultry Co., supra; Abbott Farms, Inc., supra;VictorRykebosch, Inc., supra,andStrainPoultryFarms, Inc., supra.After 5 years of adversedecisions,we think weshould nowacquiesce in the views of theFifth, Eighth, and Ninth Circuit Courts of Appeals.The agriculturallaborer exemption forecloses ourprotecting individuals included in the unit in theirorganizing efforts.We thereforethink we do thoseindividuals a serious disservice in encouraging themto participate in one of our elections.Elementaryfairness, we believe,requires that we dismiss the in-stant case.